DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed August 29, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.  
Drawings
The drawings received on August 29, 2019 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-066407 (Arihara et al.) in view of JP 2010-192221 (Uchimura) and US 2018/0083299 (Mei et al.), and as evidenced by/in view of “UCAR Center for Science Education – Carbon Monoxide” (UCAR). 
	As to claim 1, Arihara et al. teach an aging method of a fuel cell which comprises a membrane electrode assembly comprising a fuel electrode (fuel electrode side catalyst bed [521], fuel electrode side gas diffusion layer [522]), an electrolyte membrane [500], and an oxidant electrode (oxidizing agent side catalyst bed [531], oxidizing agent pole side gas diffusion layer [532]) (fig. 2; para 0108 (has explanation of number references), wherein the method comprises applying a potential, 0.1 V (lowest cell potential) to OCV encompassed (note: OCV is practically about 0.9-1.02 V, wherein voltage applied is kept from exceeding OCV of real operation – thus encompassing OCV at the upper limit – 0.9 V, a practical OCV set forth; see para 0049, 0052-0054; see also claim 7).  Fuel gas is 
	Arihara et al. do not teach (a) the use of oxidant gas as the carrier gas for the moisture content gas (instead of nitrogen), or that (b) the potentials (lowest cell potential and OCV) are alternately repeated between the fuel electrode and the oxidant electrode, (c) while fuel gas is supplied to the fuel electrode and oxidant gas and carbon monoxide gas are supplied to the oxidant electrode).
	With respect to (a), Uchimura teaches a conditioning method wherein nitrogen or air are used with respect to the cathode side (para 0029).  Uchimura teaches using nitrogen prior to fuel cell shipment and air afterwards for cost reasons (para 0029).  Thus, the motivation to use of air in the cathode during conditioning (as opposed to nitrogen) is for cost reasons.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use of air in the cathode during conditioning (as opposed to nitrogen), as taught by Uchimura and as applied to Arihara et al. (specifically with respect to the carrier gas for water spray, as air is nonreactive with water) in order to reduce cost.  (Note: This combination is made only with respect to carrier gas of water, not carbon monoxide.  At this time UCAR is relied upon to shows that that carbon monoxide is slowly reactive with air/oxygen to become carbon dioxide (para 2).  With this fact evidenced, the teaching of Uchimura would be compatible with Arihara et al. with predictable results, as Arihara et al.’s method requires oxidizing carbon 
	With respect to (b), Mei et al. teach of cycling at a low potential and high potential to clean/age/activate a catalyst (para 0034).  The motivation for cycling between a low and high potential is to recover and enhance the property of the membrane electrode assembly (para 0034).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for cycling between a low potential (likened to 0.1 V of Arihara et al.) and high potential (likened to OCV of Arihara et al.), as taught by Mei et al. and applied to Arihara et al. to recover and enhance the property of the membrane electrode assembly.  At the very least, combining the prior art elements (cycling of low and high potential of Mei et al. as applied to the potential application and reactant/carbon monoxide flow of Arihara et al.) would yield the predictable result of aging/activating/recovering the catalyst.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for cycling between a low potential (likened to 0.1 V of Arihara et al.) and high potential (likened to OCV of Arihara et al.), as taught by Mei et al. and applied to Arihara et al. (potential application and reactant/carbon monoxide flow), as the combination would yield the predictable result of aging/activating/recovering the catalyst.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (c), the combination would have the fuel gas is supplied to the fuel electrode and oxidant gas and carbon monoxide gas are supplied to the oxidant electrode during the cycling until a point slightly under OCV (with respect to the voltage - Arihara et al. claim 7 and claim 9; with respect the oxidant gas – rendered obvious in part (a) above, see above for full details, incorporated herein but not reiterated herein for brevity’s sake).  Although this does not encompass OCV as the highest point during fuel gas and oxidant/carbon monoxide gas supply (application until slightly less than OCV as a maximum – see Arihara claims 7 and 9), application until OCV voltage would be close, such that obviousness exists.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))  Also see MPEP §2144.05(I).

	As to claim 5-6, Arihara et al. do not teach wherein carbon monoxide gas is supplied in an amount of 2 vol% to 4 vol% relative to volume of entire gas supplied to the oxidant electrode.  
	However, Arihara et al. teach that both the moisture content gas (water spray) and carbon monoxide have a carrier gas (para 0025-0026), wherein carbon monoxide saturation and removal of impurity with the moisture content gas must be achieved (para 0040, 0044).  Accordingly, the amount of carbon monoxide gas (2 vol% to 4 vol%) relative to volume of entire gas supplied to the oxidant electrode is the discovery of an optimum or workable range through routine experimentation to achieve its intention (allowing full adsorption of carbon monoxide while allowing moisture content gas to wash away the impurity).  Discovery of optimum/workable ranges has been held by the office to be obvious; see MPEP 2144.05(II), wherein the rationale for routine optimization with respect to this specific range is to achieve carbon monoxide saturation and removal of impurity with the moisture content gas, wherein 2 vol% to 4 vol% relative to volume of entire gas supplied to the oxidant electrode would yield an expectation of success regarding Arihara et al.’s purpose of allowing full adsorption of carbon monoxide while allowing moisture content gas to wash away the impurity.
Claims 3-4 and 7-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Arihara et al. in view of Uchimara and Mei et al., as evidence by UCAR, as applied to claims 1 and 2 above, further in view of US 2011/0008686 (Gould et al.).
	As to claims 3 and 4, Arihara et al. teach wherein nitrogen gas is further supplied to the oxidant electrode (mixed with the carbon monoxide) (para 0026).  Arihara et al. teaches of a temperature of 60°C but generally notes a temperature to operate the fuel cell is the requirement (para 0041).  The lowest cell potential when the load is applied is -0.1 V to 0.4 V (0.1 V exemplified), OCV is 0.8 V to 1.1 V (0.9-1.02 V, practical OCV) (para 0052, 0054).  The potential displacement speed from the lowest cell potential when the load is applied to OCV is stated to be gradual (para 0054).  Note: In light of the combination including cycling (see the rejection of claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake), a gradual potential displacement speed from OCV to the lowest cell potential when the load is applied would also be gradual (in light of Arihara et al.’s teaching of load changing being gradual between two voltages and Mei et al. rendering obvious a cycling between low and high).
	Arihara et al. do not teach (a) a cell temperature of the fuel cell is 70°C to 90°C, or (b) that the “gradual” potential displacement speed - potential displacement speed from the lowest cell potential when the load is applied to OCV and potential displacement speed from OCV to the lowest cell potential when the load is applied - are each 0.4 V/sec to 1.0 V/sec.  
	With respect to (a), Mei et al. teach that conditioning regarding cycling occurs at 70°C.  Additionally Uchimara teaches conditioning between 60-200°C, wherein 80°C is Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).    
	With respect to (b), Gould et al. teach of cycling voltage for conditioning (abs, para 0033).  The rate of change for the potential displacement is 20-800 mV/s (.020-0.8 V/s; overlaps claimed range) (para 0033).
Combining the potential displacement of 20-800 mV/s (as applied to Arihara et al. in view of Mei et al. – i.e. potential displacement speed from the lowest cell potential when the load is applied to OCV and potential displacement speed from OCV to the lowest cell potential when the load is applied) would yield the predictable result of conditioning.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use the potential displacement of 20-800 mV/s (as applied to Arihara et al. in view of Mei et al. – i.e. potential displacement speed from the lowest cell potential when the load is applied to OCV and potential displacement speed Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).    
	As to claims 7-8, Arihara et al. do not teach wherein carbon monoxide gas is supplied in an amount of 2 vol% to 4 vol% relative to volume of entire gas supplied to the oxidant electrode.  
	However, Arihara et al. teach that both the moisture content gas (water spray) and carbon monoxide have a carrier gas (para 0025-0026), wherein carbon monoxide saturation and removal of impurity with the moisture content gas must be achieved (para 0040, 0044).  Accordingly, the amount of carbon monoxide gas (2 vol% to 4 vol%) relative to volume of entire gas supplied to the oxidant electrode is the discovery of an optimum or workable range through routine experimentation to achieve its intention (allowing full adsorption of carbon monoxide while allowing moisture content gas to wash away the impurity).  Discovery of optimum/workable ranges has been held by the office to be obvious; see MPEP 2144.05(II), wherein the rationale for routine optimization with respect to this specific range is to achieve carbon monoxide saturation and removal of impurity with the moisture content gas, wherein 2 vol% to 4 vol% relative to volume of entire gas supplied to the oxidant electrode would yield an expectation of success regarding Arihara et al.’s purpose of allowing full adsorption of carbon monoxide while allowing moisture content gas to wash away the impurity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796